Title: [Diary entry: 22 July 1786]
From: Washington, George
To: 

Saturday 22d. Mercury at 74 in the Morning—82 at Noon and 80 at Night. Clear all day with the Wind at South, but not very fresh. An Overseer of mine (at the ferry) informed me that the chintz bug was discovered in his Corn and that he apprehended if the weather should turn dry, they would encrease, and destroy it. He also informed me that the fly was discovered about the shocks of wheat in his field. At home all day with Colo. Bland.